Citation Nr: 0831398	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDING OF FACT

The veteran's residuals of a left knee injury are manifested 
by chondrocalcinosis, mild patellofemoral degenerative joint 
disease, and a small loose body confirmed by x-ray, mild to 
moderate crepitus, but no ligamentous laxity.  The veteran is 
capable of flexion to 140 degrees and extension to 0 degrees.  
Three flexion exercises to 140 degrees produced minimal 
discomfort for the veteran, with no signs of weakness, 
fatigue, or incoordination.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  
	
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2007).  Specifically, 
the RO's letter to the veteran, dated in February 2005, 
satisfied the duty to notify provisions relating to the 
veteran's claim for an increased rating for his service-
connected residuals of left knee injury.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
February 2005 letter also notified the veteran that he must 
submit, or request that VA obtain, evidence of the worsening 
of his disability and notified the veteran of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

As mentioned above, the RO is only obligated to provide the 
veteran with notice of the specific requirements to obtain a 
higher rating under the applicable diagnostic code when that 
diagnostic code contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In order for the veteran to obtain a 
higher rating in this case at bar, the veteran would need 
only show a further reduced range in motion of his left knee, 
instability, or pain.  Thus, the Board finds that the RO was 
not obligated to furnish the veteran with the specific 
diagnostic code criteria at issue herein, as the veteran 
could demonstrate a noticeable worsening or increase in 
severity of his disability.

The RO is also obligated to notify the veteran that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Dingess, 19 Vet. App. at 488; 38 
§ 4.10.  The RO furnished the veteran with notice of this 
rating element of his claim in July 2007, after the final 
adjudication of the veteran's claim.  Nevertheless, because 
the veteran is seeking entitlement to an increased rating 
herein, it is inherent that the he had actual knowledge of 
the rating element of his claim.  Moreover, the actions of 
the veteran's representative, an attorney seeking separate 
disability ratings for the veteran's left knee disorder, 
indicates that the veteran had actual knowledge of the rating 
provisions at issue in this case.  Therefore, the Board finds 
that, because the veteran had actual knowledge of the rating 
element of his claim, the RO's failure to provide the veteran 
with timely notice of the rating element, harmless.

The RO did not notify the veteran that the assignment of a 
disability rating included consideration of the impact of his 
condition and symptoms on his employment until July 2007, 
after the final adjudication of his claim.  However, the 
veteran was put on general notice of such consideration by 
the VA medical examiner's January 2006 comments and 
diagnosis.  Moreover, the veteran is noted as saying during 
the VA examination that his left knee condition did not 
interfere with his work.  Thus, the veteran will not be 
prejudiced by the Board's rendering a decision at this time.  
Vazquez-Flores v. Peake, 22 Vet. App. 37

The RO did not provide the veteran with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal until July 2007, after the final 
adjudication of his claim.  However, any question as to the 
appropriate effective date to be assigned is moot as the 
claim has been denied.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); Prickett, 20 Vet. App. at 376.

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
an increased disability rating in excess of what has already 
been granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Even if the VCAA notice letters were found not to 
meet the requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed above.  Any notice deficiencies do 
not affect the essential fairness of the adjudication and, 
therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, and his identified VA and private 
medical treatment records.  Moreover, the veteran has 
received a VA medical examination to determine the severity 
of his left knee disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Historically, the RO issued a rating decision, dated in March 
1971, which granted service connection at a noncompensable 
disability rating for residuals of a left knee injury, 
effective from November 1970.  In January 2005, the veteran 
filed his present claim seeking an increased rating for his 
residuals of a left knee injury.  In February 2006, the RO 
issued a rating decision which denied a compensable 
evaluation.  Thereafter, the RO issued a rating decision, 
dated in December 2006, which granted an increased evaluation 
of 10 percent for the veteran's residuals of a left knee 
injury, effective from January 2005, the date of his claim 
for increase herein.

In January 2006, the veteran underwent a VA examination to 
assess the progression of his left knee condition and 
symptoms.  The report of this examination noted that the 
veteran claimed to have daily weakness in his left knee, but 
that it never locked or gave out on him.  He also reported 
conscious avoidance of twisting his left knee and flare-ups 
that lasted two or three days after prolonged standing.  He 
no longer participated in sports, and did not need crutches, 
braces, canes, or special shoes.  The veteran also reported 
that he worked as a welder, and that his left knee condition 
did not interfere with his work.  While the veteran claims to 
have undergone surgery on his left knee, the evidence of 
record does not indicate that such surgery took place.

Upon physical examination, the veteran exhibited a normal 
gait, and was capable of left knee extension to 0 degrees and 
flexion to 140 degrees, with no ligamentous laxity noted.  
The examiner recorded mild to moderate crepitus, and minimal 
discomfort, but no weakness, fatigue, or incoordination 
during three flexion exercises to 140 degrees.  The examiner 
also listed a major functional impact as "pain with 
repetitive use", but could not determine any additional 
limitation following repetitive use without resorting to 
speculation.  X-ray examination of the left knee revealed 
chondocalcinosis, mild patellofemoral degenerative joint 
disease, and a small loose body.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.
 
Under Diagnostic Code 5260, limitation of leg flexion 
warrants a noncompensable rating if limited to 60 degrees, a 
10 percent rating if limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, and a maximum 30 percent 
rating if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Under Diagnostic Code 5261, 
limitation of leg extension warrants a noncompensable rating 
if limited to 5 degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007); see also 38 C.F.R. § 4.71, Plate II (2007) 
(showing normal leg extension and flexion as between 0 
degrees and 140 degrees).

In this case, the veteran's left knee disorder is shown to 
have arthritis established by x-ray findings and there is 
also objective evidence showing pain on repetitive motion of 
the left knee.  Accordingly, a rating of 10 percent is 
warranted under the provisions of Diagnostic Codes 5003, 
5010.

However, a rating in excess of 10 percent is not shown to be 
warranted based upon the limitation of motion exhibited by 
the veteran's left knee.  The objective medical evidence of 
record indicates that the veteran's left knee disorder is 
manifested by a normal range of motion, from 0 degrees of 
extension to 140 degrees of flexion, with complaints of pain 
upon repetitive use.  This range of motion of the leg results 
in a noncompensable disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Codes 5003, 5010.  

In reaching its determination herein, the Board has fully 
considered functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Despite the fact that the veteran 
experiences pain in his left knee with repetitive use, the 
left knee exhibits a normal range of motion without a 
decrease in function or motion on repetitive use.  The VA 
examination report dated in January 2006, also noted that he 
ambulated without difficulty and with a normal gait.  
Moreover, the evidence fails to show that the veteran has 
such objective symptoms as chronic swelling, muscle atrophy, 
weakness, incoordination, excessive fatigability, or muscle 
spasms indicative of functional impairment beyond the 
contemplated 10 percent evaluation.  Thus, a higher 
evaluation based on additional function impairment is not 
warranted.  Id.

The Board has also considered assigning separate evaluations 
for instability and arthritis/limitation of motion, to 
include the consideration of additional functional loss.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided limitation of motion 
meets a zero percent rating); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 10 percent rating for slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
for moderate subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  In this case, the 
objective evidence of record does not reveal any left knee 
instability or subluxations.  Id.  On his January 2006 VA 
examination, the veteran indicated that his left knee never 
locks up or gives out on him.  Moreover, physical examination 
revealed no ligamentous laxity.  Thus, a separate 10 percent 
disability is not warranted under for the veteran's 
service-connected residuals of a left knee injury based upon 
instability.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of the service-connected residuals of a left 
knee injury but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalization due to 
this service-connected disability and marked interference 
with his employment as a welder has not been shown.  Id.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for the 
veteran's service-connected left knee disorder at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for residuals of left 
knee injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


